IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


EDWARD J. O'DONNELL,                         :   No. 27 WAL 2021
                                             :
                   Petitioner                :
                                             :   Cross Petition for Allowance of
                                             :   Appeal from the Order of the
             v.                              :   Commonwealth Court
                                             :
                                             :
ALLEGHENY COUNTY NORTH TAX                   :
COLLECTION COMMITTEE, AND                    :
BOROUGH OF FOX CHAPEL AND FOX                :
CHAPEL AREA SCHOOL DISTRICT,                 :
                                             :
                   Respondents               :


                                      ORDER



PER CURIAM

     AND NOW, this 27th day of April, 2021, the Cross Petition for Allowance of Appeal

is DENIED.